Citation Nr: 0910019	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for lupus 
erythematosus.  

2.  Entitlement to service connection for residuals of a 
kidney transplant, to include as secondary to lupus 
erythematosus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
September 1980 to September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

The Veteran was afforded a videoconference hearing before the 
undersigned in February 2009.  A transcript is associated 
with the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his lupus erthematosus began during 
his period of active duty with the U.S. Navy.  He asserts 
that he developed a red rash involving his legs and was 
hospitalized for generalized symptoms on three separate 
occasions during service, once while aboard ship and that no 
definitive diagnosis was established during that time.  The 
Veteran claims, in essence, that his in-service symptoms that 
resulted in these hospitalizations were the early 
manifestations of his eventually diagnosed lupus.

Upon review of the service treatment records, it is evident 
that the Veteran was hospitalized aboard USS Carl Vinson as 
alleged.  While there is no report of an unexplained redness 
in the lower extremities, it is apparent that the Veteran was 
hospitalized for approximately four days for evaluation of 
fever, chills, general malaise, sore throat, and headache.  
Also of record is a statement submitted by an in-service 
comrade.  The fellow sailor, who shared a berthing 
compartment with the Veteran aboard the Carl Vinson, stated 
that the Veteran required hospitalization and that he 
witnessed an unusual redness on his lower extremities, which 
caused the Veteran discomfort.  

There is medical evidence of a current diagnosis of lupus 
erythematosus.  The Veteran separated from naval service in 
1984.  In addition to the in-service hospitalization noted 
above, there is post-service medical evidence of a 
hospitalization for a blood clot in the neck in 1992, which 
the Veteran attributes to his lupus.  The Veteran recalls 
that he was told that by the physician treating him at that 
time that as lupus is a relatively uncommon disease, it is 
not unlikely that in-service providers would have missed the 
diagnosis.  While there is nothing in the record to document 
the physician's opinion regarding lupus, in addition to the 
blood clot in the neck, there is evidence showing a 
thrombosis in the leg in August 1992, and such vascular 
problems were determined to be unusual presentations as the 
Veteran was a young man.  There is also indication of 
multiple joint pain during that time.  It appears by the 
record that lupus was diagnosed in April 1995, and there are 
notes of treatment for the disorder throughout the following 
year and for several years thereafter.  There is also medical 
evidenced of a kidney transplant in November 2001. 

The Veteran is of the opinion that the service treatment 
records are not complete, in that there are only records 
relating to one in-service hospitalization currently on file.  
He specifically asserts that he was hospitalized on two more 
occasions at the Naval Air Station in Whidbey Island, 
Washington.  Those records are not on file, and VA must 
attempt to locate them before any final decision can be made.  
38 C.F.R. § 3.159(c)(2) (2008).

The Board further notes that, while it is clear that a 
diagnosis of lupus was not made until approximately 10 years 
after service, there is lay and medical evidence of in-
service symptoms that may be suggestive of lupus.  
Accordingly, the Board finds that there is a duty to provide 
an examination that includes an opinion addressing the 
contended causal relationship.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 
20 Vet. App. 79, 81( 2006).  Should the examiner determine 
that the Veteran's lupus is related to service, he or she 
should also provide an opinion as to whether the Veteran's 
kidney disease that necessitated transplantation surgery was 
caused or aggravated by his lupus.  See 38 C.F.R. § 3.310 
(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The Veteran should identify the 
specific dates of his alleged 
hospitalization at NAS Whidbey Island, and 
following this, the RO should attempt to 
obtain any outstanding service department 
medical treatment records relating to 
these hospitalizations.  If no such 
records are located, the file should be 
annotated accordingly.

3.  The Veteran should be afforded a VA 
examination to determine the approximate 
onset date or etiology of his lupus 
erythematosus.  Following a review of the 
relevant medical evidence in the claims 
file, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's lupus 
erythematosus began during service or 
is otherwise linked to any incident of 
or findings recorded during service, to 
include symptoms noted during his 
documented hospitalization aboard the 
USS Carl Vinson, or causally related to 
an in-service red rash and pain 
involving the lower extremities as 
reported in lay evidence.  

In the event that the clinician 
determines that it is at least as 
likely as not that the Veteran's lupus 
is linked to service, the examiner is 
requested to address the following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
lupus erythematosus caused or 
aggravated his kidney disease that 
necessitated a renal transplant?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claims.

The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

If the veteran's has kidney disease (to 
include a history of) that was 
aggravated by his lupus erythematosus, 
to the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline 
level of severity of his renal 
impairment (e.g., slight, moderate) 
before the onset of aggravation.

3.  After completion to the extent 
possible of the directed development, re-
adjudicate the veteran's claims.  If 
either claims remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board for 
final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

